DETAILED ACTION
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-7 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Schwab (US 5,797,167).
Regarding claim 1, Schwab discloses a transport device (Figure 4) for transporting an article, the transport device is designed for attaching to at least one of a handlebar or a handlebar mount of a vehicle (the Schwab device is capable of attaching to a handlebar as claimed), the transport device comprising at least three fastening elements 700/800/900 (noting that while shown as three different kinds of fastening elements in Figure 4, each element can be the same or different than those shown, e.g. hooks, rings, key elements, or loops, see col. 4 lines 45+) for fastening the transport device, in a use position, to the at least one of the handlebar or to the handlebar mount, and at least one fixing element 100/200 for fixing the article to be transported, the at least one fixing element establishes in each case at least two connections between a first one of the fastening elements and a second one of the fastening elements and between a third one of the fastening elements and at least one other fastening element of the at least three fastening elements, and the at least three fastening elements 700/800/900 are arranged in a manner spaced apart from one another in the use position of the transport device such that an area 1010 is defined between the at least three fastening elements.  
Regarding claim 2, the at least one fixing element 100/200 is formed in an elastic manner (col. 5 line 54).

Regarding claim 4, the fastening elements 700/800/900 each have at least one retaining device 1000 for retaining the at least one fixing element, the at least one fixing element being guided in a movable manner in said retaining device 1000. 
Regarding claim 5, Schwab further comprising at least one tensioning device 1000, by which a tension in the at least two connections between at least two fastening elements is settable (col. 5 lines 8-50 and col. 6 line 2-11), and the at least one fixing element 100/200 establishes in each case at least three or more connections between the first fastening element and the second fastening element and between the third and at least one other one of the at least three fastening elements – see Figure 4.
Regarding claim 6, the at least one fixing element 100/200 forms at least one polygon (e.g. a triangle as in Figure 4) between the at least three fastening elements.  
Regarding claim 7, the at least two connections between the first fastening element and the second fastening element and between the third and the at least one further fastening element of the at least three fastening elements define a space 1010 in the use position, into which space the article to be transported is introducible and is fixable by tightening the individual connections.  








Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 8 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Schwab (US 5,797,167).
Regarding claim 8, Schwab discloses the invention substantially as claimed, including that the device “can be prepared with substantially any number of individual segments of the elastic cord tie-down elements defining the article-engaging web thereof” – col. 6 lines 6-11. Schwab does not specifically disclose using four fastening elements. It would have been obvious to one of ordinary skill in the art at the time of invention to use an additional fastening element and corresponding fixing element in order to accommodate a larger article or different article shape.  It has been held that mere duplication of the essential working parts of a device involves only routine skill in the art. St. Regis Paper Co. v. Bemis Co., 193 USPQ 8.
Regarding claim 9, the first and the second fastening elements 700/800 are each provided for fastening to the handlebar (functionally capable), and the third fastening element 900 of the at least three fastening elements is provided for fastening to the handlebar mount (functionally capable).  





10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Schwab in view of Bopanna et al. (US 2015/0344089).
Regarding claim 10, Schwab discloses the invention substantially as claimed, including wherein the at least one fixing element 100/200 has a sheathing (col. 1 lines 45-54), but does not disclose that any of the fastening elements comprise a cable tie. However, Bopanna discloses that it is known to use clips, clamps, and cable ties as interchangeable fastening elements – see paragraph [0026] last sentence. Therefore, it would have been obvious to one of ordinary skill in the art at the time of invention to use a cable tie in place of one of or all of the fastening elements 700/800/900 of Schwab in order to provide an alternate fastening element that is known in the art and may be more convenient for a specific mounting location on the bicycle.   

Claim 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Schwab in view of Wilhite (US 4,911,347).
Regarding claim 11, Schwab discloses the invention substantially as claimed but does not disclose one of the fastening elements being secured by a rubberized or coated, non-slip hook and loop fastener. However, Wilhite discloses that it is known to form a fastening element as a hook and loop fastener 24/25 that is provided with a non-slip coating 26. Therefore, it would have been obvious to one of ordinary skill in the art at the time of invention to replace one of or all of the fastening elements 700/800/900 of Schwab with a non-slip hook and loop fastening member in order to provide an alternate fastening element that is known in the art and may be more convenient for a specific mounting location on the bicycle.   



s 12 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Schwab in view of Barr (US 2004/0031834).
Regarding claims 12 and 13, Schwab discloses the method steps substantially as claimed but does not disclose transporting an article on the handlebars of the vehicle by securing the fastening elements to the handlebars and handlebar mount as claimed. However, Barr discloses an article carrier on a bicycle, the article carrier having a fixing element 13 and fastening elements 21 and 25, wherein fastening elements 21 are secured on either side of the handlebar and fastening element 25 is secured to the handlebar mount 33. Therefore, it would have been obvious to one of ordinary skill in the art at the time of invention to secure the fastening members of Schwab to the same locations taught by Barr in order to enable an article to be carried immediately in front of the user in a visible and accessible position when riding a bicycle. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to COREY NELSON SKURDAL whose telephone number is (571)272-9588.  The examiner can normally be reached on Mon-Fri 9am-4pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nathan Newhouse can be reached on 571-272-4544.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/COREY N SKURDAL/Primary Examiner, Art Unit 3734